DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “wherein the airflow passage extends from the air inlet to the mouth end opening.”  This limitation is already present in claim 1, line 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 10, 11, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borkovec et al. (WO 2017064051) in view of Edwards et al. (US 20130327327).
Regarding claims 1, 7, 8, 9, 10, 12, 13, and 16 Borkovec discloses a smoking device including the cartridge, for an aerosol-generating system comprising a housing having a mouth end opening and an air inlet 36 (Fig. 1, page 2, line 23- page 3, lines 3 and 12-17, and p.4, lines 26-28).
Borkovec discloses a storage compartment having first 204 and second compartments 202 configured to contain a liquid aerosol-forming substrate (p.6, lines 7-18). The fluid is transported from a first compartment 204 to a second compartment 202 through an opening 206 in dividing wall or connector 210 (Fig. 2, p.7, lines 23-31).  Borkovec also discloses a fluid permeable aerosol-generating element 26 having a first surface and a second surface and includes a heating element 28 extending into liquid reservoir 34 and control electronics 22 are also connected to an atomizer 26. (p.3, lines 30-p. 4, lines 1-4. and Fig. 1).  The second surface is in fluid communication with the second compartment and the first surface defines at least part of the air flow passage (atomizer 26 includes a wick 30 extending into compartment 202; p. 9, lines 30-31, Fig. 1). Borkovec discloses air flowing along a path from air inlet 38 to the mouth end opening 36 with the first and second compartments 202, 204 between the fluid permeable aerosol-generating element 26 and the mouth end opening ((Fig. 1, p. 4, lines 29-31)), and thus encompasses an air flow passage extending from the air inlet to the mouth end opening, with the fluid permeable aerosol-generating element defining part of the air flow passage.
Borkovec does not specifically disclose the first surface of the aerosol-generating element being between the first compartment and the second compartment of the storage compartment or the connector defining part of the air flow passage.  It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70.  “[O]ther possible orientations [of the reservoirs of chamber 34] are envisioned in connection with the present invention.” p.8, ln. 29-32.  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the cartridge of Borkovec so the position relation among the fluid permeable aerosol-generating element, the first compartment, the second compartment and the connector correspond with that of the claimed invention.  
 Borkovec does not teach a removable seal having a seal portion and a tab portion in connection with the seal portion, the seal portion in the air flow passage over the first surface of the fluid permeable aerosol-generating element, and the tab portion extending outwardly from the housing through the air inlet as recited in claim 1.
Edwards discloses an aerosol cartridge (abstract and paragraph [0007]) and includes a movable tab 146 that is aligned with and obstructs a cartridge outlet 134 (Figure 9, paragraph [0117]). Edwards teaches that tab 146 is slidably connected to cover 144 so as to be movable between a first position and a second position (Figure 9, paragraph [0117]). The tab 146 of Edwards extends outward from the housing 130 and includes a flange (e.g., an actuator) 150 that can be manipulated by a user to control the tab position (Figure 9, para [0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the air flow passage of Borkovec with the seal of Edwards. One would have been motivated to do so since Edwards teaches that the seal of Edwards permits selective opening and closing of the cartridge outlet 134 (paragraph 0117) which would prevent unintended use of the cartridge.

Regarding claim 2, as discussed above it would have been obvious for the cartridge of Borkovec to comprise the removable seal of Edwards. As Edwards discloses that removal of the seal portion (cover 144) from over the first surface by applying a pulling force on the tab portion (tab 146) places the first surface in fluid communication with the air flow passage (Figs. 9 and 10 and paragraph [0117]), the use of the removable seal in Borkovec over Edwards would further encompass a structure in which the removal of the seal portion in Borkovec modified by Edwards would place the first surface in fluid communication with the air flow passage under application of a pulling force.

With respect to claim 3, as discussed above it would have been obvious for the cartridge of Borkovec to comprise the removable seal of Edwards. As Edwards discloses a removable seal that comprises a retainer (spring 152) configured to retain the removable seal (cover 144) over the air flow passage until the pulling force is applied on the tab portion (tab 146) (Edwards, para [0117]),the use of the removable seal in Borkovec over Edwards would further encompass the removable seal as comprising a retainer configured to retain the removable seal portion over the air flow passage until pulling force was applied. One would have been particularly motivated to do so in order to bias the tab to the closed position until ready for use in view of Edwards (paragraph [0117]).

Regarding claim 4, as discussed above it would have been obvious for the cartridge of Borkovec to comprise the removable seal of Edwards. As Edwards discloses the removable seal is removable from the air flow passage through the air inlet by teaching when tab 146 is in the open position, i.e. removed from the air flow passage, air flows through the air inlet 136 (page 7, para [0117], [0120]), the teachings of Borkovec in view of Edwards encompass the removable seal as removable from the air flow passage through the air inlet.

Regarding claim 5, as discussed above it would have been obvious for the cartridge of Borkovec to comprise the removable seal of Edwards. Edwards discloses wherein the tab portion is flexible and is configured to bend at the air inlet so to conform with an external profile of the housing by teaching tab 146 includes a spring portion 152 that is flexible and is configured to conform with an external profile of the housing (Figs. 9 and 10, paragraph [0117]). Thus, the teachings of Borkovec in view of Edwards encompass a flexible tab configured to conform with an external profile of the housing.

With respect to claim 6, as discussed above it would have been obvious for the cartridge of Borkovec to comprise the removable seal of Edwards. As Edwards discloses the movable tab 146 that is aligned with a cartridge outlet 134 (FIG. 9) substantially completely obstructs the cartridge outlet 13 ([0117]), the tab of Edwards would be considered to encompass or at least make obvious the tab as providing a hermetic seal between the fluid permeable aerosol generating element and the air flow passage. Thus, the teachings of Borkovec in view of Edwards encompass or at least make obvious a hermetic seal between the fluid permeable aerosol generating element and the air flow passage. Furthermore, it would have been obvious to one of ordinary skill in the art to provide a hermetic seal for common sense reasons, such as in order to prevent leakage.



	Regarding claim 11, Borkovec in view of Edwards does not explicitly disclose that the connector is connected to the first or second compartment by an interference fit.  Borkovec discloses the use of a friction push fit or snap fit attachments for combining the battery portion 12 and the atomizer/liquid reservoir portion 14. p.3, ln. 6-8.  It has been held by the Courts that it is obvious to make a part separable.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify Borkovec to have the connector connected to the first or second compartment by an interference fit if it was desirable to do so for manufacturing efficiency or other purposes. 

With respect to claim 17, Borkovec discloses a smoking device including the cartridge, for an aerosol-generating system comprising a housing having a mouth end opening and an air inlet 36 (Fig. 1, page 2, line 23- page 3, lines 3 and 12-17, and p.4, lines 26-28).  Borkovec also discloses a storage compartment having first 204 and second compartments 202 configured to contain a liquid aerosol-forming substrate (p.6, lines 7-18). The fluid is transported from a first compartment 204 to a second compartment 202 through an opening 206 in dividing wall or connector 210 (Fig. 2, p.7, lines 23-31).  Borkovec also discloses a fluid permeable aerosol-generating element 26 having a first surface and a second surface and includes a heating element 28 extending into liquid reservoir 34 and control electronics 22 are also connected to an atomizer 26. (p.3, lines 30-p. 4, lines 1-4. and Fig. 1).  The second surface is in fluid communication with the second compartment and the first surface defines at least part of the air flow passage (atomizer 26 includes a wick 30 extending into compartment 202; p. 9, lines 30-31, Fig. 1). Borkovec discloses air flowing along a path from air inlet 38 to the mouth end opening 36 with the first and second compartments 202, 204 between the fluid permeable aerosol-generating element 26 and the mouth end opening ((Fig. 1, p. 4, lines 29-31)), and thus encompasses an air flow passage extending from the air inlet to the mouth end opening, with the fluid permeable aerosol-generating element defining part of the air flow passage.
Borkovec does not specifically disclose the first surface of the aerosol-generating element being between the first compartment and the second compartment of the storage compartment or the connector defining part of the air flow passage.  It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70.  “[O]ther possible orientations [of the reservoirs of chamber 34] are envisioned in connection with the present invention.” p.8, ln. 29-32.  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the cartridge of Borkovec so the position relation among the fluid permeable aerosol-generating element, the first compartment, the second compartment and the connector correspond with that of the claimed invention.  
 Borkovec does not teach a removable seal having a seal portion and a tab portion in connection with the seal portion, the seal portion in the air flow passage over the first surface of the fluid permeable aerosol-generating element, and the tab portion extending outwardly from the housing through the air inlet.
Edwards discloses an aerosol cartridge (abstract and paragraph [0007]) and includes a movable tab 146 that is aligned with and obstructs a cartridge outlet 134 (Figure 9, paragraph [0117]). Edwards teaches that tab 146 is slidably connected to cover 144 so as to be movable between a first position and a second position (Figure 9, paragraph [0117]). The tab 146 of Edwards extends outward from the housing 130 and includes a flange (e.g., an actuator) 150 that can be manipulated by a user to control the tab position (Figure 9, para [0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the air flow passage of Borkovec with the seal of Edwards. One would have been motivated to do so since Edwards teaches that the seal of Edwards permits selective opening and closing of the cartridge outlet 134 (paragraph 0117) which would prevent unintended use of the cartridge.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borkovec and Edwards as applied to claim 13 and further in view of Schneider et al (US 2015/0163859).
Borkovec in view of Edwards teaches a cartridge for an aerosol-generating system having a heater assembly. Borkovec in view of Edwards are silent as to the storage compartment includes a heater mount, the heater mount being molded over the heater assembly.
Schneider et al (Schneider) teaches a heating assembly for an aerosol generating system wherein the heater mount is molded over the heater ([0047-0054]). The heater mount is formed of a plastic polymeric material such as polyether ether ketone and provides structural support to the heater and allow it to be securely fixed within an aerosol- generating device ([0013)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Borkovec to include a molded plastic heater mount molded over the heater assembly in order to provide structural support to the heater and allow it to be securely fixed within an aerosol-generating device as taught by Schneider ([0013]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Borkovec.
Borkovec discloses a smoking device including the cartridge, for an aerosol-generating system comprising a housing having a mouth end opening and an air inlet 36 (Fig. 1, page 2, line 23- page 3, lines 3 and 12-17, and p.4, lines 26-28).
Borkovec discloses a storage compartment having first 204 and second compartments 202 configured to contain a liquid aerosol-forming substrate (p.6, lines 7-18). The fluid is transported from a first compartment 204 to a second compartment 202 through an opening 206 in dividing wall or connector 210 (Fig. 2, p.7, lines 23-31).  Borkovec also discloses a fluid permeable aerosol-generating element 26 having a first surface and a second surface and includes a heating element 28 extending into liquid reservoir 34. (p.3, lines 30-p. 4, lines 1-4. and Fig. 1).  The second surface is in fluid communication with the second compartment and the first surface defines at least part of the air flow passage (atomizer 26 includes a wick 30 extending into compartment 202; p. 9, lines 30-31, Fig. 1). Borkovec discloses air flowing along a path from air inlet 38 to the mouth end opening 36 with the first and second compartments 202, 204 between the fluid permeable aerosol-generating element 26 and the mouth end opening ((Fig. 1, p. 4, lines 29-31)), and thus encompasses an air flow passage extending from the air inlet to the mouth end opening, with the fluid permeable aerosol-generating element defining part of the air flow passage.
Borkovec does not specifically disclose the first surface of the aerosol-generating element being between the first compartment.  It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70.  “[O]ther possible orientations [of the reservoirs of chamber 34] are envisioned in connection with the present invention.” p.8, ln. 29-32.  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the cartridge of Borkovec so the position relation among the fluid permeable aerosol-generating element, the first compartment, the second compartment and the connector correspond with that of the claimed invention.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA MARY TAPSCOTT/               Examiner, Art Unit 1747                       


/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747